department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp scaf-127347-02 uilc internal_revenue_service national_office service_center advice memorandum for edsel ford holman jr senior attorney cc sb nas from subject james gibbons branch chief administrative provisions judicial practice cc pa apjp increased distribution deductions on amended trust returns form sec_1041 and beneficiaries’ income_tax returns form sec_1040 this chief_counsel_advice responds to your memorandum dated date specifically you ask advice on the proper handling of amended income_tax returns filed by trustees form_1041 when the claimed distribution deductions do not match the income reported by the trust beneficiaries in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 whether the service may disallow a claim_for_refund made by a trustee on an amended form_1041 solely because the trust beneficiaries have not reported the income distribution amounts that are deducted on the trust’s amended_return whether the service may treat the trustee’s claim_for_refund as non-processible under sec_301_6402-2 of the regulations on procedure and administration regulations in order to assure compliance by the trust beneficiaries whether the service may either delay the processing of a trustee’s claim_for_refund disallow the claim_for_refund or take any actions regarding the trust beneficiaries’ income_tax returns in an effort to insure compliance by the trust’s beneficiaries scaf-127347-02 whether a_trust beneficiary may be subjected to the fraud_penalty extending the assessment_period of limitations against the beneficiary if the beneficiary knowingly and willfully fails to report the income distributed by a_trust whether the service can collect an income_tax deficiency owed by a_trust beneficiary if the assessment_period of limitations regarding the beneficiary’s form_1040 has expired and a case for assertion of the fraud_penalty against the beneficiary cannot reasonably be made conclusion sec_1 the service may not disallow a claim_for_refund based on an increased distribution_deduction solely because the trust beneficiaries fail to report the income distribution amounts that are deducted on the trust’s amended_return the form_1041 or amended form_1041 with attached schedules k-1 of the beneficiaries constitutes a valid_return for purposes of the statute_of_limitations on assessment under sec_6501 of the internal_revenue_code code constitutes a valid claim_for_refund for purposes of sec_6402 of the code and constitutes a processible return for purposes of accrual of overpayment interest under sec_6611 of the code therefore the service should not invoke sec_301 b of the regulations to argue that the trustee’s refund claim is non-processible for failure to state the grounds for the claim the service may not delay the processing of a trustee’s claim_for_refund or disallow the claim_for_refund without subjecting itself to overpayment interest on the overpayment amount however the service may contact the beneficiaries and disclose the increased distribution_deduction taken by the trust and disclose any other return_information of the trust necessary to inform the beneficiaries of the increased deductions in addition the service may send statutory notices of deficiency to the trust beneficiaries that fail to report the income distribution amounts a_trust beneficiary may be subjected to the fraud_penalty under sec_6663 extending the assessment_period of limitations against the beneficiary if the beneficiary knowingly and willfully fails to report the income distributed by the trust at the time the beneficiary files the original return however if the beneficiaries lacked fraudulent intent in filing their original returns there is no basis to argue that sec_6501 or c of the code extend the statute_of_limitations in cases in which a determination has been made under sec_1313 of the code the mitigation provisions of sec_1311 through of the code justify the issuance of a statutory_notice_of_deficiency against the trust beneficiaries who scaf-127347-02 have failed to report the additional distribution income even though the assessment_period of limitations for their income_tax returns has expired facts issue sec_1 and many trusts fail to report distributions on line of form sec_1041 ie the line intended for reporting distribution deductions that are available under sec_651 and sec_661 of the code for simple and complex trusts this error is resolved either by the service treating the error as a math error or by the trustee filing an amended_return correcting the error in some situations the service adjusts the form_1041 to reflect the amount of income distribution that was intended to appear on the original return in other situations trustees submit an amended form_1041 to reflect a claimed increase to the amount of income distribution for which a deduction is sought in either event the form_1041 serves as a claim_for_refund service_center personnel do not routinely disallow refund claims of trusts except in situations where the trustee has requested that a notice of claim disallowance be issued permitting the trustee to immediately file a refund_suit in the district_court in an effort to insure that the trust beneficiaries are reporting the total_amounts being deducted by the trust as income distributions service personnel review the individual income_tax returns or the computer records made from the returns that have been filed by the beneficiaries currently if the income distributions claimed by the trustee do not have corresponding reports of income by the beneficiaries the trustee is advised by correspondence that the refund request cannot be processed due to the failure of the beneficiaries to report the allegedly distributed income the authority used for this action is sec_301_6402-2 of the regulations ie the provision that treats a claim_for_refund as non-processible if the claim fails to state the basis on which the claim is made issue sec_4 and for purposes of issue sec_4 and the following facts apply a trustee files an amended form_1041 for the year ending december 199x in march of 200x the last date for filing a timely claim is april 200x the trustee seeks a refund for the 199x tax_year of dollar_figure based on a claimed increase in the income distribution_deduction nine trust beneficiaries shared this distributed income equally four beneficiaries voluntarily filed amended form sec_1040 to report their increased income after contact with the trustee or the trustee’s attorney two other beneficiaries filed amended form sec_1040 and paid additional tax one beneficiary did not file a tax_return the assessment_period of limitations has expired with respect to the relevant form sec_1040 filed by the remaining two beneficiaries who did scaf-127347-02 not report the increased income because the omission rule_of sec_6501 of the code is inapplicable law and analysis issue the service lacks the authority to treat the claim_for_refund filed by the trustee as non-processible or to disallow the claim merely because the trust beneficiaries fail to report the distributed income amount as income sec_651 of the code which addresses simple trusts that are required to distribute all of the trust’s income allows as a deduction in computing the taxable_income of the trust the amount of the income for the taxable_year which is required to be distributed currently the same rule applies for complex trusts pursuant to sec_661 of the code even though the trust instrument is not required to distribute all of the income a determination of the amount of income required to be distributed by the trustee may be required to verify the deductibility of the amount appearing on line of the version of form_1041 this determination may involve a review of the trust instrument and substantiation of the income claimed to have been earned by the trust however the service has no statutory authority to reduce or disallow the deduction claimed for the trust’s distribution amount based on the failure of the beneficiaries to report the distributed income in addition double_taxation of the same income will result if the service disallows the trust’s deduction because the beneficiaries fail to report the income pursuant to sec_652 and sec_662 of the code beneficiaries are taxable on the amount of income required to be distributed regardless of whether or not the income is actually distributed therefore regardless of whether the trustee distributes the income required to be distributed and regardless of whether the trust is taxed on the portion of the income for which a trustee fails to take a distribution_deduction the beneficiaries are liable for income_tax based on this amount of the trust’s income the service does not have authority to tax the trust on the income instead of taxing the beneficiaries on that income however in some circumstances the trust may be barred from claiming additional deductions under sec_651 or sec_661 by the duty_of_consistency this rule applies when the taxpayer has made a representation or reported an item for tax purposes in one year the commissioner has acquiesced in or relied on that fact for that year and the taxpayer desires to change the representation previously made in a later year after the statute_of_limitations on assessments bars adjustments for the initial tax_year 854_f2d_755 5th cir the duty_of_consistency bars a_trust from filing for a refund under sec_651 or sec_661 to the extent that its beneficiaries fail to include the full amount required to be distributed into income if the statute_of_limitations on scaf-127347-02 assessment bars adjustments to the beneficiaries’ returns to avoid having its refund claims barred by the duty_of_consistency the trust must file its claims so as to give the service enough time to review the matter before the assessment statute_of_limitations expires on the beneficiaries’ returns assuming the statute_of_limitations has expired regarding the beneficiaries returns the duty_of_consistency bars the trustee from filing for a refund with respect to amounts required to be but not shown on those returns the three-part test articulated in herrington applies to these facts as follows the beneficiaries and the trustee made representations in one year by reporting an amount that was distributed by the trust the commissioner relied on the beneficiaries’ and trustee’s reporting of those amounts for that year and after the statute_of_limitations expired on the beneficiaries’ returns the trustee later attempted to change the representations by deducting a distribution amount greater than the amount that was originally reported as a result the trustee cannot receive the increased distribution deductions because the beneficiaries failed to report those increased distributions issue valid_return sec_6011 of the code provides that any person made liable for any_tax imposed by the internal_revenue_code or with respect to the collection thereof shall make a return or statement according to the forms and the regulations prescribed by the secretary every person required to make a return or statement shall include therein the information required by such forms or regulations sec_1_6011-1 of the income_tax regulations provides that each taxpayer should carefully prepare his return and set forth fully and clearly the information required to be included therein returns which have not been so prepared will not be accepted as meeting the requirements of the code although congress has granted the commissioner broad authority to determine what information should be submitted with a tax_return the issue of what constitutes a valid tax_return is frequently litigated in an early case addressing the issue the supreme court indicated that p erfect accuracy or completeness is not necessary to rescue a return from nullity if it purports to be a return is sworn to as such and evinces an honest and genuine endeavor to satisfy the law 293_us_172 citations omitted courts have subsequently stated the criteria for a valid_return as such first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the scaf-127347-02 requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury 82_tc_766 aff’d per curiam 793_f2d_139 6th cir this statement of the criteria generally known as the beard formulation derives from a line of supreme court cases see 293_us_172 280_us_453 the beard formulation is generally known as the substantial compliance standard if an income_tax return meets the substantial compliance standard the return is a valid_return for purposes of the statute_of_limitations on assessment the form_1041 or amended form_1041 with copies of the schedules k-1 furnished the beneficiaries meets all of the criteria to satisfy the substantial compliance standard no further information is needed including any information from the beneficiaries returns to meet the substantial compliance standard criteria as such the form_1041 or amended form_1041 with attached schedules k-1 constitutes a valid_return for purposes of the statute_of_limitations on assessment under sec_6501 of the code valid claim_for_refund sec_6402 provides that in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to certain offsets refund any balance to such person sec_301_6402-2 of the regulations provides that credits or refunds of overpayments may not be allowed or made after the expiration of the statutory period of limitation properly applicable unless before the expiration of such period a claim therefor has been filed by the taxpayer sec_301_6402-2 provides as a general_rule that all claims for credit or refund must set forth in detail each ground upon which a credit or refund is claimed and facts sufficient to apprise the commissioner of the exact basis thereof sec_301_6402-3 provides special rules for refund claims of income_tax sec_301_6402-3 provides in relevant part that a properly executed fiduciary original income_tax return or an amended_return shall constitute a claim_for_refund_or_credit for the amount of the overpayment disclosed by such return to constitute a sufficient claim_for_refund the income_tax return must set forth the amount determined as an overpayment and advise the service whether such amount shall be refunded to the taxpayer or shall be applied as a credit against the taxpayer’s estimated income_tax for the succeeding taxable_year scaf-127347-02 the purpose of the general_rule of sec_301_6402-2 of the regulations which requires taxpayers to set forth in detail each ground upon which a refund is claimed is to adequately notify the service of the grounds for the taxpayer’s claim allowing the service to properly investigate the claim see 325_us_293 sec_301_6402-3 of the regulations provides a simplified procedure to notify the service of the grounds for the claim where the trustee makes the trust’s refund claim on the original or amended income_tax return for the taxable_year in such a case the trustee must simply set forth the amount of the overpayment and request that it be refunded or credited if the return meets the beard substantial compliance standard and the requirements of sec_301_6402-3 it will generally meet the requirements of sec_301_6402-2 see generally 548_fsupp_408 n d tex 64_f3d_1516 11th cir sumrall v united_states u s t c cch big_number d colo in the present case the form_1041 meets the beard substantial compliance standard sets forth the amount and source of the overpayment and advises the service that the overpayment shall be refunded to the trustee therefore the form_1041 or amended form_1041 with attached schedules k-1 constitutes a valid claim_for_refund as such the service is required to issue the refund under sec_6402 following any necessary verification or investigation if the service does not issue the refund the trustee may file a suit_for_refund once the service renders a decision on the claim provided the applicable_period of limitations has not expired see sec_6532 and sec_7422 if the service does not render a decision the trustee may file a suit_for_refund beginning months after the date the claim_for_refund is filed as noted above however the duty_of_consistency would justify rejection of the refund claims in certain circumstances processible return sec_6611 provides that interest shall be allowed and paid upon any overpayment in respect of any internal revenue tax at the overpayment rate established under sec_6621 sec_6611 provides that in the case of a return filed after the last date prescribed for filing the return determined with regard to extensions no interest shall be allowed or paid for any day before the date on which the return is filed sec_6611 provides that if any overpayment_of_tax is refunded within days after the last day prescribed for filing the return of such tax determined without regard to any extension of time for filing the return or in the case of a return filed after such last date is refunded within days after the date the return is filed no interest shall be allowed under sec_6611 on such overpayment scaf-127347-02 sec_6611 provides that for purposes of sec_6611 and sec_6611 a return shall not be treated as filed until it is filed in processible form a return is in processible form for purposes of sec_6611 if it is filed on a permitted form and it contains the taxpayer’s name address identifying number the required signature and sufficient required information whether on the return or on required attachments to permit the mathematical verification of tax_liability shown on the return see sec_6611 according to the court in the columbia gas system inc v united_states m athematical verifiability requires sufficient information to permit irs to recalculate and corroborate the mathematics and data reported by the taxpayer thus under sec_6611 a taxpayer must submit in good_faith all the required forms with the required signatures and enough underlying data for irs to verify the tax_liability shown on the return the information must be sufficient to enable irs to calculate the tax_liability without undue burden the 70_f3d_1244 fed cir a form_1041 or an amended form_1041 with the attached schedules k-1 for each beneficiary meets the mathematical verification test because these forms provide sufficient information to allow the service to corroborate the mathematics and data reported by the trustee as a result under the facts presented the return is a processible return for purposes of sec_6611 if the service issues the refund within days from the date the claim_for_refund is filed the service will not owe overpayment interest on the refund amount if the service issues the refund after days from the date the return is filed the service will owe overpayment interest on the refund amount from the date the return is in processible form see sec_6611 issue sec_301_6402-2 requires that a claim_for_refund be accompanied by appropriate supporting evidence if there is not appropriate supporting evidence of the distribution deductions taken by the trustee the service may contact the trustee requesting such supporting evidence under the facts you have presented to us the trustee’s claim_for_refund is a sufficient claim_for_refund and is a processible return regardless of whether the beneficiaries report the income distributions they receive as such the service will owe the trustee overpayment interest on the overpayment amount stated in the claim_for_refund to the extent such overpayment exists if that amount is not refunded within days from the date the claim_for_refund is filed therefore the service may not delay the processing of the trustee’s claim_for_refund or disallow the claim_for_refund without subjecting itself to overpayment interest scaf-127347-02 the service may contact the trustee and the beneficiaries to resolve the tax reporting discrepancies subject_to the disclosure limitations described below under these circumstances disclosure of the beneficiaries’ tax_return information to the trustee and disclosure of the trust’s return_information to the beneficiaries may help resolve the reporting discrepancies however as described in further detail below the code appears to bar the service from disclosing the beneficiaries’ tax_return information to the trustee sec_6103 and c are the only provisions which could permit disclosure of the beneficiaries return_information to the trustee in order for these provisions to apply there must be a proceeding pertaining to tax_administration as described in sec_6103 an audit is such a proceeding 796_f2d_356 10th cir but see 993_f2d_1111 4th cir under these facts it does not appear that a proceeding pertaining to tax_administration has been initiated however assuming it has the return_information of the beneficiaries may be disclosed to the trustee only if such return_information is directly related to the resolution of an issue in the proceeding or if such return_information directly relates to a transactional relationship between a person who is a party to the proceeding and the taxpayer which directly affects the resolution of an issue in the proceeding see sec_6103 and c under these circumstances neither possibility applies because the tax_liability of the trustee can be determined regardless of whether the beneficiaries reported the corresponding distributions in income the service can resolve the trust return tax_liability by requesting substantiation of the trust’s entitlement to the distribution deductions from the trustee therefore under these circumstances the service may not disclose the beneficiaries’ return_information to the trustee pursuant to sec_6103 returns of a_trust may upon written request be disclosed to beneficiaries having a material interest which will be affected by information contained therein pursuant to irm a material interest is an important interest and is generally financial in nature and applies to the interest of a tax_liability of a beneficiary arising as a result of a_trust distribution pursuant to sec_6103 return_information of a_trust may be disclosed to beneficiaries without written request if the secretary determines that such disclosure would not seriously impair federal tax_administration therefore even absent a tax_administration proceeding return_information of the trust may be disclosed to the beneficiaries under certain circumstances if the period of limitations on assessment under sec_6501 is not near its expiration the service should send correspondence to the beneficiaries that failed to report the income distribution amounts to state that the trustee claimed these income distribution deductions and the beneficiary failed to report the distributions scaf-127347-02 if the period of limitations on assessment has almost expired or the beneficiaries fail to respond to the correspondence regarding the income distribution deductions taken by the trustee the service should issue statutory notices of deficiency to the beneficiaries that fail to report the increased distribution amounts issue sec_6501 provides for a three year statute_of_limitations on assessment from the date the return is filed sec_6501 provides that in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time sec_6501 provides generally that in the case of a willful attempt to defeat or evade tax imposed by the code the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time sec_6501 provides that where no return is filed the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time under sec_7454 the commissioner has the burden of proving the fraud_penalty by clear_and_convincing evidence to meet the burden it must be established that there was an underpayment_of_tax for each taxable_year at issue and at least some portion was due to fraud under sec_6501 there is no statute_of_limitations on assessment for the nonfiling beneficiary however the facts do not suggest that the other two trust beneficiaries that failed to file amended returns showing the increased distribution had fraudulent intent when filing their original returns to show fraudulent intent requires the government to prove that the taxpayers had knowledge of the distribution had knowledge that the distributed trust income was taxable to them and willfully omitted the income from their original returns without fraud in the original filing of the returns there is no basis to argue that sec_6501 or c extend the statute_of_limitations see 464_us_386 statute_of_limitations on assessment for purposes of sec_6501 runs from the filing of the original return not an amended_return therefore the three year statute_of_limitations under sec_6501 applies to these two beneficiaries similarly absent fraudulent intent in the filing of the original returns the service cannot assert the sec_6663 fraud_penalty against these two beneficiaries issue scaf-127347-02 in certain circumstances the mitigation provisions of sec_1311 through lift the bar of the statute_of_limitations on assessing taxes see 95_tc_397 these provisions however do not provide a broad exception to the statute_of_limitations id pincite 65_tc_422 aff’d 584_f2d_53 5th cir non acq 1977_2_cb_2 in bolten the tax_court explained that the mitigation provisions are written with great specificity and are not formulated to provide general equitable relief to taxpayers and the government or to cover every situation involving a double tax_benefit or detriment arising out of inconsistent treatment id pincite the party seeking to utilize the mitigation provisions has the burden of proving that they apply id 39_tc_170 aff’d 331_f2d_485 2d cir for an adjustment to be authorized under the mitigation provisions four conditions must be met first as provided in sec_1311 an error must have occurred in a closed tax_year that cannot otherwise be corrected by operation of law second there must be a determination for an open tax_year which is defined in sec_1313 as a final_decision by a court a closing_agreement a final disposition of a claim_for_refund or an agreement pursuant to sec_1_1313_a_-4 of the income_tax regulations third the determination must result in a circumstance under which an adjustment is authorized by sec_1312 the seven circumstances under which an adjustment is authorized involve double inclusion of an item_of_gross_income sec_1312 double allowance of a deduction or credit sec_1312 double exclusion of an item_of_gross_income sec_1312 double disallowance of a deduction or credit sec_1312 correlative deductions and inclusions for trusts or estates and legatees beneficiaries or heirs sec_1312 correlative_deductions_and_credits for certain related corporations sec_1312 and basis_of_property after erroneous treatment of a prior transaction sec_1312 and fourth depending on which circumstance of adjustment applies either the party against whom mitigation will operate must maintain an inconsistent_position pursuant to sec_1311 or the correction of the error must not have been barred at the time the party for whom mitigation will operate first maintained its position pursuant to sec_1311 the first of the four conditions has been met in this hypothetical scenario the two beneficiaries whose statute_of_limitations has expired erroneously failed to file amended form sec_1040 and report their increase share of distributed income the period of limitations on assessment for this year has expired thus an error has occurred in a closed tax_year that cannot otherwise be corrected by operation of law the second of the four conditions has not been met in this scenario but could possibly be met upon a final disposition by the secretary of the trustee’s claim_for_refund amended form_1041 as to items which are allowed the action becomes final on the date the refund is allowed or on the date of a notice of disallowance scaf-127347-02 where there are offsetting items of the claim_for_refund is mailed see sec_1313 as to items with respect to which the claim is disallowed in whole or in part the action becomes final when the time for instituting suit with respect to that item expires service_center personnel do not disallow refund claims of the trusts except where the trustee has requested that a notice of disallowance be issued which would permit the trustee to file a refund_suit instead the trust refund claims remain unprocessed because of the failure of the beneficiaries to report the allegedly distributed income thus it appears unlikely that there would be a determination under sec_1313 but this circumstance could change assuming the service decides to process more of these claims a determination also could result from final action of a court closing_agreement or agreement pursuant to sec_1_1313_a_-4 of the income_tax regulations see sec_1313 a and a based on these facts it is not clear whether a determination would exist under any of these subsections unless a refund_suit is instituted either a closing_agreement or an agreement under sec_1_1313_a_-4 of the income_tax regulations seem to be the most likely sources of a determination absent a determination however mitigation would not apply assuming that there is a determination there must be a proper circumstance justifying adjustment under sec_1312 on these facts this third condition is met by way of sec_1312 which applies to distributions by trust and estates to their beneficiaries sec_1312 provides for a proper circumstance of adjustment where the determination allows or disallows any of the additional deductions allowable in computing the taxable_income of estates or trusts or requires or denies any of the inclusions in the computation of taxable_income of beneficiaries heirs or legatees and the correlative inclusion or deduction has been erroneously excluded omitted or included or disallowed omitted or allowed as the case may be with respect to the related_taxpayer sec_1313 defines a related_taxpayer as a taxpayer who stood in a fiduciary and beneficiary relationship with the taxpayer to whom a determination is made in the taxable_year with respect to which the erroneous inclusion exclusion omission allowance or disallowance occurred in the instant case the trustee and beneficiaries are related_taxpayers an adjustment is authorized if the determination requires the allowance to the trust of the deduction provided for by sec_651 or sec_661 of the code when such amounts have been erroneously omitted from the income of the beneficiaries see reg sec_1_1312-5 b the fourth and final condition that must be met for the mitigation provisions to apply is described in sec_1311 generally sec_1311 requires that an inconsistent_position must be maintained by the party against whom mitigation will operate the only exceptions to this rule are cases in which the determination relates to a circumstance of adjustment described in sec_1312 certain exclusions from income or sec_1312 disallowance of certain deductions and scaf-127347-02 credits see sec_1311 further where the service is seeking an adjustment with respect to a related_taxpayer the adjustment cannot be made unless the related_taxpayer stands in such relationship to the taxpayer at the time the latter first maintains the inconsistent_position or at the time of the determination see sec_1311 these facts involve the circumstance for adjustment under sec_1312 thus the general_rule under sec_1311 applies the beneficiaries who fail to report the additional distribution income on amended form sec_1040 have maintained a position inconsistent with the trustee’s inclusion of a distribution_deduction on the form_1041 as noted above the trustee and beneficiaries are related_taxpayers under sec_1313 and presumably were in such a relationship at the time the beneficiaries failed to report the additional distribution income therefore the additional condition under sec_1311 has been satisfied therefore in cases in which a determination exists under sec_1313 mitigation would justify the issuance of a statutory_notice_of_deficiency against the trust beneficiaries that have failed to report the additional distribution income as such this would justify treating the beneficiaries as having one year remaining in the assessment_period pursuant to sec_1314 if no determination exists however mitigation would not apply please call if you have any further questions
